Title: From George Washington to the United States House of Representatives, 14 January 1790
From: Washington, George
To: United States House of Representatives

 
          
            Gentlemen
            [New York, 14 January 1790]
          
          I receive with pleasure the assurances you give me that you will diligently and anxiously pursue such measures as shall appear to you conducive to the interests of your Constituents; and that an early and serious consideration will be given to the various and weighty matters, recommended by me to your attention.
          I have full confidence that your deliberations will continue to be directed by an enlightened and virtuous zeal for the happiness of our Country.
          
            G. Washington
          
        